Citation Nr: 0740251	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-42 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral avascular 
necrosis of the hips.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran has unverified active duty for training from 
August 1986 to February 1987, and she served in the U.S. Army 
Reserves until August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran has raised a claim for 
service connection for a back disorder, as a result of 
military training, in her July 2004 notice of disagreement.  
The Board refers this matter to the RO for additional 
development.


FINDINGS OF FACT

Bilateral avascular necrosis of the hips did not have its 
onset in military service; nor is it otherwise attributable 
to service.  


CONCLUSION OF LAW

Bilateral avascular necrosis of the hips was not incurred in 
or aggravated by active service, or any period of active duty 
for training, or inactive duty training.  38 U.S.C.A. 
§§ 101(2), 101(24), 1101, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for bilateral avascular necrosis of 
the hips.  The Board notes that the veteran's original claim 
was received in April 2003.  In May 2003, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was also advised to notify VA of any information or 
evidence she wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the May 2003 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Evidence and Background

The veteran filed a claim for service connection for 
bilateral avascular necrosis of the hips in April 2003.  

According to a report from the Free Clinic of Greater 
Cleveland, dated August 1999, the veteran complained of a two 
day history of severe pain in the right upper leg and groin.  
The examiner noted that the pain was possibly due to the 
strain of moving furniture.  Pain in the right hip was 
reported during flexion and abduction.  The veteran was 
diagnosed with right hip soft tissue damage.

A medical report dated November 20, 1999 reflects that the 
veteran was seen following an injury to the right lumbar area 
while lifting a 50-pound toolbox at work.  She reported 
tingling in her posterior thigh.  Thigh pain was reported 
during flexion and extension.  Following the incident, the 
examiner reported that she was ambulating with a limp.  The 
examiner diagnosed the veteran with a lumbar strain and right 
inguinal strain, and the veteran was instructed to avoid 
stooping, lifting, and climbing.  On November 30, 1999, the 
veteran was noted to continue to have low back pain.  The 
assessment was right inguinal and lower back pain.  In May 
2000, the veteran was seen for a pulled sciatic nerve of the 
right leg; at that time, she reported pain in her back since 
October 1999.  The assessment was low back strain.  In August 
2000, she was seen for follow up treatment and it was 
reported that the right leg weakness was not resolving.

The veteran underwent an osteotomy in June 2001 on her right 
hip following a diagnosis of avascular necrosis.  The 
examiner stated that, following surgery, the veteran was 
doing well and successfully completed physical therapy.

An April 2002 hip evaluation noted continuing left hip pain.  
The veteran was walking with the assistance of a cane.  She 
reported that the right hip was less symptomatic since the 
surgery.  

The veteran complained of left hip pain in an August 2002 
medical report, especially with extremes of motion.  She was 
diagnosed with avascular necrosis of the left hip with 
secondary osteoarthritis in March 2004.  

A May 2004 rating decision denied the veteran's claim for 
service connection.  The decision stated that the veteran's 
service medical records were negative for any hip injuries 
while on active duty.  Although the veteran was in the U.S. 
Army Reserves in 1999 when her hip pain was first reported, 
the RO noted that there was no evidence within the veteran's 
record to show that she suffered a hip injury while on active 
duty training.

The veteran filed a notice of disagreement in July 2004, 
stating that she was unsure as to how she acquired her hip 
condition.  She reported that she was in good health until 
one year following active duty for training in Mexico (1998).  

A September 2004 statement of the case (SOC) affirmed the 
denial of service connection.  The SOC pointed out that the 
veteran's last period of active duty for training was in 
1987, 12 years prior to her first complaint of hip pain.  The 
SOC further noted that the record is also silent for any 
complaints of hip pain or injury during periods of inactive 
duty training.  

The veteran underwent total left hip arthroplasty in November 
2004.  In her December 2004 formal appeal, she stated that 
her hip condition had its onset while on reserve duty in 
1999.

During a December 2004 RO hearing, the veteran maintained 
that she suffered from hip pain while working as a mechanic 
during reserve duty.  According to her, she injured her hip, 
lifting a toolbox, while at her reserve duty station.  The 
veteran's spouse was present when she injured herself, and he 
took her to the hospital.  The spouse went on to testify that 
the incident occurred during a weekend drill.  The veteran 
stated that her physicians had not discussed the etiology of 
her condition.

The veteran was afforded a VA examination in October 2006.  
The examiner noted that the veteran was walking with the 
assistance of a cane.  Mild pain at extremes of hip action 
was noted.  However, the examiner opined that, while the 
etiology of her hip condition was unknown, it was not likely 
related to an injury that occurred during her period of 
service.

A supplemental statement of the case (SSOC) was issued in 
October 2006.  Following a review of the veteran's earning 
and reserve duty statements for 1999, reserve duty was 
conceded at the time of the November 1999 injury, as the 
documents demonstrated that the veteran was compensated on 
November 20, 1999 and November 21, 1999.  However, denial of 
service connection was continued, as the record contains 
complaints of hip pain from The Free Clinic in August 1999, 
prior to the November 1999 injury, and because no records 
existed to show a causal relationship between the veteran's 
hip condition and any period of her reserve duty.


Law and Analysis

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including active duty (AD) and any period 
of active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full-time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IADT).  
Service connection is available for any period of ADT or IADT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2006).  
The Court has re-affirmed that service connection is 
available for injuries, and not diseases, sustained on 
inactive duty for training.  See Brooks v. Brown, 5 Vet. App. 
484 (1993).  Thus, service connection may be established for 
disability resulting from injuries or diseases incurred 
during AD or ADT, or injuries incurred in IADT.  

In this case, the Board concedes that the veteran has a 
current disability.  Therefore, the first requirement for 
service connection has been satisfied.  However, the veteran 
has failed to meet the second and third criteria.  
Specifically, the record does not show that the veteran's 
avascular necrosis had its onset during a period of active 
duty for training or inactive duty training.  Further, the 
record is silent for an etiological opinion, other than those 
proffered by the veteran herself, linking her bilateral hip 
condition to any period of service.

While the RO recognized that the veteran's November 1999 
injury occurred during reserve training, there is no evidence 
in the file to show that her avascular necrosis was caused by 
that injury.  The records dated from November 1999 indicate 
that the injury was to the low back and right inguinal area.  
Notably, right hip soft tissue damage was noted in August 
1999, prior to the period of inactive duty training in 
question, and the examiner indicated that the pain was 
possibly due to the strain of moving furniture.  Thus, the 
record shows complaints of right hip pain prior to the 
November 1999 period of inactive duty training, and the 
record contains no competent evidence linking the veteran's 
current bilateral hip disorder to service either on the basis 
of service incurrence or based on aggravation.  Therefore, 
the record does not support the veteran's contention that her 
November 1999 injury was the cause of her avascular necrosis.

As noted, the claims file does not contain evidence linking 
the veteran's current condition to any period of active duty 
for training, or inactive duty training.  Not only is the 
record is silent to a correlation between her November 1999 
injury and avascular necrosis, the record is also silent as 
to any other evidence linking her condition to any other 
complaint, treatment, or diagnosis of a disease or injury 
which occurred during service.  The veteran's service medical 
records, including complete examinations from April 1986 and 
October 1994, do not contain any reports of hip pain, hip 
injury, or a diagnosis of avascular necrosis.  None of her 
physicians or VA examiners has maintained that there is an 
etiological connection between her current disability and her 
military service, and none of her providers have provided any 
indication of a connection between her current condition and 
her injury of November 1999.  In addition, the October 2006 
VA examiner stated that it was not likely that the veteran's 
disability was related to her period of service.
 
Although the veteran contends that her current disability is 
etiologically related to her period of service, the Board 
observes that it cannot credit the veteran's assertions 
regarding the nature and cause of her condition, as the 
veteran is not shown to possess any particular medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  The Board notes that the 
veteran can attest to factual matters of which she had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, her statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, she cannot provide a competent opinion regarding 
diagnosis and causation.  

Further, neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, the VA examiner's opinion, which stated that it 
was not likely that the veteran's avascular necrosis was 
related to an injury that she had in service, is more 
probative than the conclusions of the veteran herself.

While the Board recognizes the veteran's sincere belief in 
the merits of her claim, the preponderance of the evidence is 
against a finding of service connection for her avascular 
necrosis.  There is no probative medical evidence that the 
veteran's current disorder had its onset during, or is 
otherwise related to, her service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, service connection for bilateral avascular 
necrosis of the hips is not warranted.  


ORDER

Entitlement to service connection for bilateral avascular 
necrosis of the hips is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


